Citation Nr: 0532618	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye nasal 
pterygium.

2.  Entitlement to service connection for a right eye injury.

3.  Entitlement to service connection for a left eye injury.

4.  Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to March 
1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to the requested 
benefits.  The Board remanded this case on October 29, 2003, 
for further evidentiary development.  

The veteran had been scheduled to appear at a personal 
hearing at the RO in February 1998; however, he cancelled the 
hearing in a January 1998 statement.  No additional hearing 
was requested.  Therefore, no further action in regard to a 
hearing is necessary.


FINDINGS OF FACT

1.  A right eye nasal pterygium was not present in service, 
nor has a post-service pterygium been linked to service by 
competent evidence.

2.  A right eye injury was not present in service, nor has a 
post-service right eye disorder been linked to service by 
competent evidence.

3.  A left eye injury was not present in service, nor has a 
post-service left eye disorder been linked to service by 
competent evidence.

4.  A preponderance of the medical evidence, including a 
competent medical opinion of record, indicates that the 
veteran's right and left knee complaints in service were 
acute and transitory in nature and resolved prior to his 
separation from active service, without causing a chronic 
disability, and no post-service knee disorder has been linked 
to service by competent evidence.



CONCLUSIONS OF LAW

1.  A right eye nasal pterygium was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).

2.  A right eye injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2005).

3.  A left eye injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2005).

4.  Chronic knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection in June 1994.  In March 
1995, a rating action was issued which denied service 
connection for the requested benefits.  After that rating 
action was issued, the RO provided the veteran with a 
Supplemental statement of the case (SSOC) in June 2003, which 
contained the provisions of 38 C.F.R. § 3.159.  This included 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  It 
also informed him of the "fourth element;" that is, that he 
must submit any evidence relevant to his claims.  On May 19, 
2004, he was sent a VCAA notification letter.  He was then 
sent another SSOC in April 2005, which again included the 
provisions of 38 C.F.R. § 3.159.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (described above).  The 
Board requested that the veteran provide information 
concerning treatment for his claimed conditions.  He never 
responded to this request.  The veteran was also provided a 
VA examination.  Therefore, the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. 3.303(a) (2005).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background and analysis

Right eye nasal pterygium

The service medical records were negative for any complaints 
of, or treatment for, a right eye nasal pterygium.  The 
December 1984 entrance examination and the November 1992 
separation examination were within normal limits.

The veteran was examined in March 1994 by a private 
physician.  He noted a history of eye irritation, and he 
stated that his eyes were sometimes red.  A right nasal 
pterygium was found.  The veteran was afforded a VA 
examination in November 1994.  He denied any history of eye 
trauma.  He was diagnosed with a mild right eye nasal 
pterygium.

After a careful review of the evidence of record, the Board 
finds that service connection for a right eye nasal pterygium 
is not warranted.  While the veteran has been diagnosed with 
a right eye nasal pterygium after his release from active 
duty, there is no indication in the objective record that 
this pterygium was present in service.  Since this disorder 
was not present in service, and has not been related to his 
service, service connection has not been established.

Right eye injury

The veteran's service medical records included a negative 
entrance examination conducted in December 1984.  On July 19, 
1985, he reported a history of eye trauma, although the 
objective evidence found no residuals of any injury.  The 
November 1992 separation examination was negative.

A March 1994 private examination noted the veteran's 
complaints of right eye irritation.  He also noted that it 
was sometimes red.  However, no indication of injury 
residuals was noted.

The veteran was afforded a VA examination in November 1994.  
He denied any previous trauma to the eye.  The examination 
noted that his right pupil was equal, round, and reactive to 
light and accommodation.  The extraocular movement of the 
right eye was within normal limits.  No diagnosis of any 
injury residuals pertaining to the eye was made.

VA outpatient treatment records indicate that the veteran was 
treated in 1994 and 1997 for conjunctivitis.  No injury 
residuals were referred to.  In March 2001, the eye was 
normocephalic and atraumatic.  The pupil was equal, round, 
and reactive to light and accommodation.  The extraocular 
movement was also within normal limits.  There were no 
corneal lesions, and the conjunctiva was clear.  

VA examined the veteran in July 2003.  The pupil was equal, 
round, and reactive to light and accommodation.  The 
extraocular movement was also within normal limits.  He did 
not refer to any visual problems.

The evidence of record shows that service connection is not 
warranted.  While there was one notation in the service 
medical records on July 19, 1985, made two days after the 
veteran's entrance onto active service, of a history of right 
eye trauma, the objective records made no mention of any eye 
injury residuals.  Significantly, records developed after 
service made no mention of any right eye injury residuals.  
It is important to note that in March 2001 his right eye was 
described as atraumatic, and the VA examinations conducted in 
November 1994 and July 2003 were completely normal.  The 
latter examination found no evidence of any visual problems 
in the right eye.  Since there is no indication that the 
veteran suffered any trauma to the right eye in service which 
has resulted in the development of a right eye disability, 
service connection must be denied.

Left eye injury

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, a left eye injury.  
The December 1984 entrance examination and the November 1992 
separation examination were within normal limits.

The veteran was examined by VA in November 1994.  He stated 
that he was under treatment for eye irritation.  The 
examination noted that the pupil was equal, round, and 
reactive to light and accommodation.  The extra ocular 
movement of the eye was within normal limits.  No diagnosis 
of left eye injury residuals was made.

VA outpatient treatment records show treatment for 
conjunctivitis in 1994 and 1997.  In March 2001, he 
complained of an eye allergy.  The eye was normocephalic and 
atraumatic.  The pupil was equal, round, and reactive to 
light and accommodation, and the extraocular movement was 
within normal limits.  There were no corneal lesions, and the 
conjunctiva was clear.

The veteran was afforded another examination in July 2003.  
His pupil was equal, round, and reactive to light and 
accommodation, and the extraocular movement was normal.  The 
examiner referred to no visual problems.

After a careful review of the evidence of record, it is found 
that service connection for the residuals of a left eye 
injury is not warranted.  Significantly, there is no 
indication that the veteran ever suffered any left eye trauma 
in service.  In addition, no residuals of any left eye injury 
have been found.  Under these circumstances, service 
connection cannot be awarded.

Knee disorders

The veteran's service medical records noted that on May 30, 
1990, he complained of right knee pain that had started five 
days previously.  He stated that the pain was worse on 
negotiating stairs and on prolonged standing.  There was no 
history of trauma.  His gait was normal, and his range of 
motion was full.  He was tender to palpation on the lateral 
aspect of the joint.  The patella was nontender.  There was 
no knee effusion.  The assessment was probable collateral 
ligament strain.  On October 2, 1991, he complained of pain 
on the left knee of one week's duration.  There was no 
history of any injury.  There was no edema and no 
discoloration.  He displayed full range of motion.  There was 
no varus or valgus laxity, and the Drawer and Lachman signs 
were negative.  The medial lateral ligament was mildly 
tender.  The assessment was medial lateral ligament strain.  
The November 1992 separation examination made no mention of 
any knee complaints, and the clinical examination at that 
time was normal.

The veteran was afforded a VA examination in November 1994.  
He complained of pain after prolonged standing, as well as 
clicking of both knees on movement, which was greater on the 
right.  The objective examination found no swelling and no 
deformities.  The patellar grind test was positive 
bilaterally, and there was crepitus.  There was no medial or 
lateral instability, and no anterior or posterior 
instability.  Range of motion was from 0 to 140 degrees, and 
X-rays were negative.  The diagnosis was right medial 
collateral ligament strain, by history, and bilateral 
patellar tendonitis.

VA outpatient treatment records developed from 1994 to 2002 
showed complaints of knee pain.  A VA examination conducted 
in July 2003 again noted his complaints of knee pain.  
However, the veteran's gait was normal, and the clinical 
examination was negative.

VA re-examined the veteran in September 2004.  He complained 
of constant moderate to severe localized bilateral knee pain, 
with tingling of the knees.  He stated that over the past 
year he had experienced 8 to 10 acute flare-ups of pain.  He 
was able to walk unaided.  There were no episodes of 
dislocation or recurrent subluxation, and he had no signs of 
inflammatory arthritis.  The objective examination noted 0 to 
140 degrees of motion.  He was not further limited by pain, 
fatigue, weakness, or lack of endurance; in fact, there was 
no functional impact.  He had mild bowed legs.  There was 
crepitation, although the patellar grind test was negative.  
There was no ankylosis, and his knees were stable and pain-
free.  The examiner then stated:

It is my opinion that his current diagnosis, right 
and left knee disorders on today's exam and on the 
claims folder after service is less likely than not 
etiologically related or caused by military service 
including evaluation done on October 02, 1991 on 
the left knee and May 30, 1990 on the right knee.  
Events in service on his right and left knee were 
acute and transitory and resolved with military 
treatments.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral knee 
disorders has not been established.  While the evidence did 
show that the veteran had complained about each knee (on 
separate occasions) during service, there is no indication 
that these complaints reflected chronic disorders at that 
time, nor does the medical evidence that those complaints 
were the early manifestations of current chronic bilateral 
knee disorders.  In fact, the evidence indicates the contrary 
conclusion.

Only one complaint about each knee was made in service, and 
his knees were noted to be normal at the time of his 
separation from service.  Following his discharge, he did 
complain of knee pain, and patellar tendonitis was diagnosed 
at the time of the November 1994 VA examination.  However, 
the VA examination conducted in September 2004 concluded, 
after a thorough review of the evidence of record, that the 
veteran's in-service complaints were acute and transitory in 
nature and had been resolved by military treatment.  The 
examiner specifically found that it was not likely that any 
currently diagnosed knee disorders were related to his 
service.  Therefore, entitlement to service connection cannot 
be found.


ORDER

Entitlement to service connection for a right eye nasal 
pterygium is denied.

Entitlement to service connection for a right eye injury is 
denied.

Entitlement to service connection for a left eye injury is 
denied.

Entitlement to service connection for bilateral knee 
disorders is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


